                Case 1:21-cv-00293-N/A Document 1                 Filed 06/18/21       Page 1 of 3Form 1-1


UNITED STATES COURT OF INTERNATIONAL TRADE                                             FORM 1

 Mannington Mills, Inc.

                                    Plaintiff,                            SUMMONS
           v.

 UNITED STATES,
                                    Defendant.

TO:        The Attorney General and the Secretary of Homeland Security:

       PLEASE TAKE NOTICE that a civil action has been commenced pursuant to 28
U.S.C. § 1581(a) to contest denial of the protest specified below (and the protests listed in the
attached schedule).
                                                        /s/ Mario Toscano
                                                       Clerk of the Court


                                                  PROTEST
 Port of
 Entry:         Norfolk-Newport News, Virginia             Date Protest
                                                           Filed:         6/5/2020
 Protest
 Number:        1401-20-103491                             Date Protest
                                                           Denied:
                                                                          12/22/2020

 Importer:      Mannington Mills, Inc.
 Category of
 Merchandise:
                   Industrial and Mfg Materials

                            ENTRIES INVOLVED IN ABOVE PROTEST
      Entry               Date of            Date of            Entry            Date of           Date of
     Number                Entry           Liquidation         Number             Entry          Liquidation
D82-2187020-6           1/31/2019         12/20/2019 D82-2187053-7             2/7/2019         12/27/2019
D82-2187013-1           1/31/2019         12/20/2019 D82-2187079-2             2/7/2019         12/27/2019
D82-2187014-9           1/31/2019         12/20/2019 D82-2190019-3             2/15/2019          1/3/2020
D82-2190041-7           2/4/2019          12/20/2019 D82-2190020-1             2/15/2019          1/3/2020
                                                                             Gregory S. McCue
Port Director,                                                               Steptoe & Johnson, LLP
                                                                             1330 Connecticut Ave, NW
U.S. Customs & Border Protection                                             Washington, DC 20003
101 E. Main Street                                                           Gmccue@steptoe.com
Norfolk, VA 23510                                                            202-429-6421
Address of Customs Port in                                     Name, Address, Telephone Number
Which Protest was Denied                                       and E-mail Address of Plaintiff's Attorney




                                                         343
                 Case 1:21-cv-00293-N/A Document 1                                                  Filed 06/18/21                    Page 2 of 3Form 1-2




                                        CONTESTED ADMINISTRATIVE DECISION

                                                       Appraised Value of Merchandise
                                                               Statutory Basis                                                Statement of Value

 Appraised:




 Protest Claim:



                                                         Classification, Rate or Amount
                                                                Assessed                                                          Protest Claim
                                    Paragraph or                                                                Paragraph or
     Merchandise                    Item Number                                          Rate                   Item Number                                    Rate
 vinyl floor tiles                  301 Tariffs paid                           10% and                            301 tariff                             301 tariff
 of heading                         at entry under                             25% 301                            exclusion applies                      should be
 3918.10.1000                       subheading                                 tariffs paid at                    under 9903.88.46                       0.0%
                                    9903.88.03 and                             entry
                                    9903.88.04

                                             Other
 State Specifically the Decision [as Described in 19 U.S.C. § 1514(a)] and the Protest Claim:
 CBP correctly denied this protest as untimely for 32 of 63 entries covered by this protest. This appeal is only on 31 of the 63 covered entries, listed on pages 1 and 3 of
 this summons. For those listed entries, CBP incorrectly found one to be untimely and incorrectly found that none contained the vinyl floor tiles qualifying for refund of
 301 tariffs under exclusion 9903.88.46.



 The issue which was common to all such denied protests:
   CBP incorrectly found that none of the imported vinyl floor tiles qualified for refund of 301 tariffs
   under exclusion 9903.88.46.

Every denied protest included in this civil action was filed by the same above-named importer, or by an authorized person
in the importer's behalf. The category of merchandise specified above was involved in each entry of merchandise included
in every such denied protest. The issue or issues stated above were common to all such denied protests. All such protests
were filed and denied as prescribed by law. All liquidated duties, charges or exactions have been paid, and were paid at
the port of entry unless otherwise shown.

                                                                    /s Gregory S. McCue
                                                                   ______________________________________________
                                                                                              Signature of Plaintiff's Attorney
                                                                   June 18, 2021
                                                                   __________________________________________________________
                                                                                                 Date




                                                                                    344
                     Case 1:21-cv-00293-N/A Document 1            Filed 06/18/21     Page 3 of 3Form 1-3


         Norfolk-Newport News, Virginia SCHEDULE OF PROTESTS
        __________________________
                 Port of Entry

  Protest                 Date Protest   Date Protest         Entry             Date of         Date of
  Number                   Filed          Denied              Number            Entry          Liquidation

1401-20-103491           6/5/2020        12/22/2020       D82-2190021-9       2/15/2019        1/3/2020
1401-20-103491           6/5/2020        12/22/2020       D82-2190083-9       2/25/2019        1/10/2020
1401-20-103491           6/5/2020        12/22/2020       D82-2190130-8       2/26/2019        1/10/2020
1401-20-103491           6/5/2020        12/22/2020       D82-2190131-6       2/26/2019        1/10/2020
1401-20-103491           6/5/2020        12/22/2020       D82-2190133-2       2/27/2019        1/10/2020
1401-20-103491                                            D82-2190220-7
                         6/5/2020        12/22/2020                           2/27/2019        1/10/2020
1401-20-103491                                            D82-2190182-9
                         6/5/2020        12/22/2020                           3/1/2019         1/17/2020
1401-20-103491                                            D82-2190240-5
1401-20-103491           6/5/2020        12/22/2020                           3/7/2019         1/17/2020
                         6/5/2020        12/22/2020       D82-2190452-6       3/12/2019        1/24/2020
1401-20-103491
                         6/5/2020        12/22/2020       D82-2190445-0       3/15/2019        1/31/2020
1401-20-103491
                         6/5/2020        12/22/2020       D82-2190446-8       3/26/2019        2/7/2020
1401-20-103491
1401-20-103491           6/5/2020        12/22/2020       D82-2190895-6       4/8/2019         2/21/2020
1401-20-103491           6/5/2020        12/22/2020       D82-2191118-2       4/19/2019        3/6/2020
1401-20-103491           6/5/2020        12/22/2020       D82-2191241-2       4/24/2019        3/6/2020
1401-20-103491           6/5/2020        12/22/2020       D82-2191272-7       4/24/2019        3/6/2020
1401-20-103491           6/5/2020        12/22/2020       D82-2191379-0       5/2/2019         3/20/2020
1401-20-103491           6/5/2020        12/22/2020       D82-2191519-1       5/14/2019        3/27/2020
1401-20-103491                                            D82-2191820-3
                         6/5/2020        12/22/2020                           6/4/2019         4/17/2020
1401-20-103491                                            D82-2191821-1
                         6/5/2020        12/22/2020                           6/4/2019         4/17/2020
1401-20-103491                                            D82-2191819-5
                         6/5/2020        12/22/2020                           6/5/2019         4/17/2020
1401-20-103491                                            D82-2192351-8
1401-20-103491
                         6/5/2020        12/22/2020                           6/24/2019        5/8/2020
                                                          D82-2192863-2
                         6/5/2020        12/22/2020       D82-2193128-9
                                                                              7/16/2019        5/29/2020
                         6/5/2020        12/22/2020                           7/29/2019        6/12/2020




 Port Director of Customs,
                                                                 If the port of entry shown
                                                                 above is different from the
                                                                 port of entry shown on the
                                                                 first page of the summons,
                                                                 the address of the Port
                                                                 Director for such different
                                                                 port of entry must be given
                                                                 in the space provided.



(As amended Sept. 30, 2003, eff. Jan. 1, 2004; Nov. 28, 2006, eff. Jan. 1, 2007; Dec. 7, 2010, eff. Jan. 1,
2011; July 17, 2017, eff. July 17, 2017; Oct. 25, 2017, eff. Oct. 25, 2017.)
                                                        345
